Citation Nr: 1731639	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  17-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed regarding the issue of entitlement to an earlier effective date for the additional amount payable for the Veteran's dependent spouse, J. S. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1944 to August 1946 and from August 1950 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, that determined the Veteran had not filed a timely substantive appeal in regard to an earlier decision in January 2014 that denied an earlier effective date for the additional amount payable for the Veteran's dependent spouse, J. S..

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the timeliness of appeal issue, the Board notes that the Veteran, on his December 2016 Form 9, indicated that he did not want an optional Board hearing.  

However, in an April 2017 letter, the Veteran indicated that he did not understand what was meant by a Travel Board or Video Conference hearing.  He stated that all he was asking for was a simple hearing regarding his request which had gone unanswered for ten years.  He indicated that he was not physically able to go to Washington, DC and his question was why a hearing could not be held locally in Salisbury or Winston Salem.  He stated that if VA wished to videotape that was fine with him.  He indicated that all he wished was a hearing without having to wait another ten years.  

Based upon his April 2017 letter, the Veteran should be afforded a videoconference hearing before a Veterans Law Judge at the RO.  It does not appear that any attempts have been made to schedule the Veteran for the requested hearing.  A Veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a),(c) (2016).  Therefore, the Veteran should be scheduled for a Board videoconference hearing at the RO in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the Winston-Salem RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran with regard to the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



